DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11088656, claims 1-7 of U.S. Patent No. 10622939, claims 1-19 of U.S. Patent No. 10432138, claims 1-20 of U.S. Patent No. 10090803, claims 1-20 of U.S. Patent No. 9813020, claims 1-19 of U.S. Patent No. 9438161, claims 1-20 of U.S. Patent No. 9099849, claims 1-20 of U.S. Patent No. 8690110. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claims are found in the claims of the subject Patents, with the differences amounting to minor changes in wording.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21,23,29,30,32 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21,29 and 37 recite a second fastener for clamping the second photovoltaic panel between the bracket and the second fastener. This is not shown in described in the application as filed. There is no disclosure of a single bracket with both a first and second fastener as recited in the claims. Claims 23 and 32 recite that the fastener is configured to rotate relative the bracket. This is not shown nor described in the application as filed. The only disclosed fastener does not rotate relative to the bracket.  Claim 30 recites that the first junction box is electrically connected to the second junction box, this is not shown or described in the application as filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 18 it is unclear if the at least one of at least two photovoltaic panels are claimed in combination with the bracket and fastener. The panels are introduced as a part of the intended use of the device which is given patentable weight in that the device must merely be capable of performing the intended use, however the claim further defines the fastener as “extending between front or back sides of the at least one of the at least two photovoltaic panels” which would require the combination of the fastener with the bracket. For the purposes of examination it was assumed that the panel was claimed in combination with the bracket and fastener, as this is what was meant to be claimed per the examiner’s best understanding of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 18-21,23,24 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Strizki(US20090250580).
	[claim 18] Strizki teaches an apparatus as seen in figure 5, for mounting a first junction box(capable of mounting a junction box) to at least one of at least two photovoltaic panels(2000 in figure 8), comprising a bracket(204), and a fastener(216A) extending between front or back sides of the at least one of the at least photovoltaic panels(2000 in figure 8), wherein the bracket and fastener are configured for clamping the at least one of the at least two photovoltaic panels therebetween, and wherein the bracket is configured to mount, or capable of mounting, at least the first junction box. 
	[claim 19] further comprising a spacer(214) configured for mounting between the bracket and at least one of the at least two photovoltaic panels. 
	[claim 20] wherein the bracket is configured to mount, or capable of mounting a second junction box. 
	[claim 21] as seen in figure 8, the apparatus further comprising a  second fastener(on additional mounts 200) configured for mounting the second junction box to a second photovoltaic panel by clamping the second photovoltaic panel between the bracket and the second fastener. 
	[claim 23] wherein the fastener is configured to rotate relative to the bracket(threaded bolt 216a configured to rotate relative the bracket.
[claim 24] wherein the fastener comprises a plate(202) and wherein the plate is configured for clamping the bracket to the at least one of the at least two photovoltaic panels.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strizki as applied to claim 18 above.
	Strizki teaches a device as detailed above, where the bracket comprises a mounting hole(204c) which is configured to, or capable of attaching the bracket to a first junction box. Strizki however does not teach the use of plural mounting holes. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use additional mounting holes on the bracket of Strizki, as this would allow the bracket to be attached using additional known fasteners, and would be the mere duplication of parts necessary to the practice of the invention. 
Allowable Subject Matter
	Claims 25-28,31,33-36 would be allowable upon the filing of a Terminal Disclaimer as detailed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632